Title: From George Washington to Tobias Lear, 2 November 1795
From: Washington, George
To: Lear, Tobias


          
            My dear Sir,
            Philadelphia 2d Novr 1795.
          
          Your letters of the 19th & [  ] Ult. came duly to hand; and I expected ’ere this to have been decisive upon the contents

of them; but the case being otherwise, I shall postpone writing fully to you until the next, or another Post.
          It may not be amiss however, briefly to observe, that Colo. Rochfontain (being in this city) was asked how it came to pass, as he had seen the site at the confluence of the Rivers Potomac & Shenandoah, he had made no mention of it in his general report? His answer was, there was no ground on which convenient buildings could be placed, & assigned other reasons in a written report, which he made. But since the receipt of your last, with a letter from Genl Darke to the Secretary of War—I have suggested his going there again, in order to view the ground more accurately. This, if nothing more pressing should require his attendance in another quarter, will be the case. I shall defer therefore saying any thing further on the subject till this matter is decided. If the Colo. goes at all, he will probably pass through George Town, and if it could be made convenient for Colo. Gilpin (who understands the nature, & application of water well) and yourself, to accompany him, advantages, I am persuaded, would result from the journey. One of the Colos. objections to this site is, that no water work (on acct of freshes) would be safe there. These lands, however, considering the reservations of the Ferries, buildings, &ca, will come much higher than I had any idea of.
          If you have not already agreed for the Rent of my house in Alexandria at Sixty pounds pr Annum, I wish this sum might be compared with other rents, before it is fixed on. I was told by severals as I passed through Alexandria, that I might readily dispose of the lot, if I was so inclined, for £1200: Sixty pounds rent wd be only an interest of five prCt, which is inadequate for house Rent.
          Give my love to Fanny and the Children, in which Mrs Washington joins, and be assured of the sincere esteem & regard of Dear Sir Your Affectionate
          
            Go: Washington
          
        